Title: To James Madison from Morris Birkbeck, 18 September 1817
From: Birkbeck, Morris
To: Madison, James


Sir,Princeton Indiana Sep. 18. 1817
I should have had the pleasure of presenting the inclosed letter to you on my way through Virginia in May, had not the circumstance of my travelling with a numerous family confined me in the direct route to Pittsburg.
My motive for transmitting it to you now is the hope of interesting you in a plan for the benefit of a number of my countrymen, who, like myself, not having partaken of the crimes of our corrupt government, think it right to withdraw with our families from the consequent calamities.
A considerable number of my friends, respectable yeomen & farmers, & many more to whom I am personally unknown, have signified their intention of directing their course to the point where I shall establish myself, provided encouragement were given that they would obtain land there on good terms. After a laborious journey through the states of Ohio & Indiana I had determined to locate myself in the Illinois territory about thirty miles West of this place, & accordingly entered a considerable tract of land in a situation well adapted to my own private Views. But I find by continued accounts from my friends in Europe that my views ought to extend farther than the accommodation of my own family; & the district we have chosen does not afford a scope of eligible unappropriated land to which I could invite any considerable number.
There are at no great distance North, lands not yet offered to the Public, which I think would suit our views, thus extended; & I have ventured to address the President on the subject, proposing that my friend Mr. Flower, (who is well known to Mr. Jefferson) & myself, may be allowed to purchase a tract of those lands on behalf of our English friends.
As the success of our undertaking, should the proposal be acceded to, may depend greatly on our being authorised to proceed upon it immediately, I make no apology for attempting to add to it the support of your approbation.
I beg to observe that we have not fallen on this scheme from a wish to form a Society exclusively English, or indeed any society as distinct from the people at large. We would most willingly open our proposals to Americans or Emigrants of any nation, with the requisite Capital, could our plan embrace them. Concentration of capital & numbers is the sure mean of prosperity, & the only refuge from many privations & even sufferings in these remote regions. But the main advantage of preparing as we propose for the reception of our brethren will be to save them the wearisome & expensive travel, (of twelve months, perhaps, in quest of a situation but too often ending in despair), which has broken the spirits & drained the purses of many who would have done well, had they proceeded at once to a place provided: And to afford immediate protection & employment to poor Emigrants. I am, Sir, with great respect, your obedient Servant,
Morris Birkbeck
